iGo, Inc. 17800 North Perimeter Drive, Suite 200 Scottsdale, Arizona 85255 December 18, 2013 VIA EDGAR Securities and Exchange Commission Division of Corporation Finance 100 F. Street, N.E. Washington, DC 20549 Re: iGo, Inc. Registration Statement on Form S-3 (File No. 333-99845), filed September 19, 2002 Ladies and Gentlemen: Please be advised that iGo, Inc. (the “ Company ”) hereby requests that the Securities and Exchange Commission withdraw the Company’s application for withdrawal (the “ Rule 477 Application ”) of that certain Registration Statement on Form S-3 (File No. 333-99845), together with all exhibits thereto (the “ Registration Statement ”). The Company has elected to withdraw the Rule 477 Application and will instead file a post-effective amendment to the Registration Statement. Any questions or comments on this request should be directed to Andrew H. Pontious at (415) 962-2869. Sincerely, /s/Terry R. Gibson Terry R. Gibson, Chief Executive Officer and President
